Citation Nr: 9927606	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-19 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether the claim for service connection for tinnitus is 
well grounded.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION
Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had verified active service from January 1964 to 
February 1982 and he served in the Republic of Vietnam from 
November 1969 to October 1970.  In June 1982 he stated that 
he had had service from December 1962 through November 1963 
and, as to this, the DD 214 of service beginning in January 
1964 reflects prior service of almost 2 years.  Documentation 
recently submitted in April 1998 reflects that he was awarded 
the combat infantryman badge and service connection has been 
granted for PTSD on the basis of inservice exposure to combat 
stressors.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By RO letter in April 1996 the veteran was notified that his 
December 1995 claim for pension benefits was denied due to 
excessive income.  More than one year thereafter, in December 
1997, the veteran's handwritten letter was received in which 
he alleged that his income had been erroneously calculated, 
by not considering his wife to be a dependent.  He was then 
notified by RO letter of April 6, 1998 that even if that 
portion of his military retirement pay was deducted his 
income was still excessive.  No further response was received 
from the veteran.  

Under 38 U.S.C. § 7105(b)(1) (West 1991) and 38 C.F.R. 
§ 20.302(a) (1998) a notice of disagreement (NOD) must be 
received within one year of the notification of the denial of 
a benefit.  If the veteran claims that his December 1997 
letter (received more than one year after notification of the 
April 1996 denial of pension benefits) was a timely NOD, he 
should specifically set such a claim forth in writing.  

In the May 1998 rating action granting service connection for 
PTSD, and assigning a 30 percent disability evaluation, the 
veteran was also granted periods of a temporary total rating 
based on VA hospitalizations in July and August 1995, 
November and December 1996, and September and October 1997.  
He had previously claimed entitlement to a temporary total 
rating for these periods under 38 C.F.R. § 4.29 (1998).  
Thus, these claims are moot.  

Similarly, the RO stated in the supplemental statement of the 
case (SSOC) in May 1998 that in light of the grant of service 
connection for PTSD the claim for service connection for an 
adjustment disorder with depressed mood and an organic mood 
disorder (previously denied as not well grounded in an April 
1996 rating action and the August 1996 SSOC) was moot.  Thus, 
implicitly, manifestations of these disorders are encompassed 
in the rating now assigned for the service connected PTSD.  

Lastly, in VA From 9 of June 1995 the veteran had requested 
the opportunity to testify before a traveling member of the 
Board but in VA Form 21-4138, Statement in Support of Claim, 
of September 1996 he cancelled that hearing request.  Also, 
in VA Form 9 of August 1998 the veteran again requested the 
opportunity to testify before a traveling member of the Board 
but a September 1998 Report of Contact reflects that the 
veteran stated that he had mistakenly requested a hearing and 
wanted his case sent directly to the Board for appellate 
adjudication.  


REMAND

The claims for increased ratings for PTSD, hypertension, and 
bilateral hearing loss are well grounded requiring the VA 
fulfill the statutorily required duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992). 

No VA outpatient treatment (VAOPT) records since 1996 
pertaining to any of the service-connected disabilities are 
on file.  As to this, the criteria for the evaluation of 
hypertension were changed effective January 12, 1998 and the 
new rating criteria now consider not only diastolic blood 
pressure readings but also systolic blood pressure reading.  
Specifically, the criteria which became effective January 
12, 1998, provide for a 10 percent rating for hypertension 
with diastolic pressure predominantly 100 or more, or: 
systolic pressure predominantly 160 or more, or; for a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, DC 
7101 (1998).  In reviewing the record, the Board notes that 
a VAOPT record of July 1995 reflects a systolic blood 
pressure reading of 166.  However, the Board makes no 
determination as to whether the systolic pressure is 
predominantly 160 or more.  Rather, such a determination 
should be made after obtaining VAOPT records since 1996 and 
a VA rating examination.  

Similarly, the criteria for the evaluation of service-
connected hearing loss were changed effective June 10, 1999 
and now provide that VA audiometric examinations for rating 
purposes are to be conducted without the use of a hearing 
aids (38 C.F.R. § 4.85(a), effective June 10, 1999); 
previously, such examinations were conducted with the use of 
a hearing aid (see 38 C.F.R. § 4.86, effective prior to June 
10, 1999).  Here, the veteran submitted VA Form 21-4138 of 
July 1998 with an attached document which indicates that VA 
provided him hearing aids.  Where the law or regulation 
changes after a claim has been filed or reopened, the 
version most favorable will govern.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) and VAOGCPREC 11-97.  

Accordingly, the veteran should be afforded a VA examination 
under the revised rating criteria and the RO should ensure 
that the examination report reflects that the testing was 
done without the use of hearing aids.  

With respect to the claim for an increased rating for PTSD, 
the RO should obtain all records of VAOPT since 1996.  Also, 
the Board notes that in VA Form 21-4138 of July 1998 the 
veteran has alleged that his PTSD had caused "many 
legal/court encounters."  Attached thereto were documents 
concerning the veteran's court appearances for criminal 
violations or violation of court orders, or both.  However, 
the nature of these matters is unclear.  Thus, the veteran 
should be contacted and requested to submit such evidence in 
this regard as he feels is appropriate and he should be 
afforded a VA psychiatric rating examination. 

For differing reasons, the Board does not address whether 
the claims for service connection for tinnitus and for a 
total rating are well grounded.  

As to the claim for service connection for tinnitus, the 
record reflects that this claim was denied because it was 
not well grounded due to the absence of inservice clinical 
records of the existence of tinnitus and the absence of a 
medical nexus opinion.  However, it does not appear that the 
RO has considered the application of 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304(d) (1998) (which do not 
require inservice clinical evidence of a claimed disability 
if there is satisfactory lay evidence of combat) which 
govern claims for service connection for disabilities 
allegedly incurred in combat.  Here, service connection for 
PTSD was granted after the veteran submitted evidence in 
April 1998 that he had been awarded the combat infantryman 
badge.  He claims inservice exposure to acoustic trauma, 
including acoustic trauma during combat.  

For a service connection claim to be well grounded there must 
be (1) a medical diagnosis of current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
disability and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)).  

Under the holding in Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996) and Arms v. West, 12 Vet. App. 188, 196 
(1999) 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
require a three-step analysis.  In the first 2 steps, only 
favorable evidence is considered, without any weighing of 
negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the 
second step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  
These first two steps only reduce the evidentiary burden as 
to the 2nd Caluza element (incurrence or aggravation, i.e., 
what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to 
which a lay person's observations are competent.  Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to etiologically link the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (absent 
medical-nexus evidence, there was no reasonable possibility 
that § 1154(b) could change the outcome of the case on the 
merits); Brock v. Brown, 10 Vet. App. 155, 162 (1997) 
(reduced evidentiary burden under § 1154(b) relates only to 
service incurrence, what happened, and not existence of 
current disability or nexus to service, both generally 
requiring competent medical evidence); and Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) does not 
provide a basis to etiologically link an inservice condition 
to a current condition).  Velez v. West, 11 Vet. App. 148, 
153-54 (1998).  

If after both of these first two steps, all three elements of 
Caluza are met, then the role of § 1154(b) is to carry into 
the merits-adjudication stage the presumption of credibility 
which attached at the threshold stage in determining well 
groundedness (subject to rebuttal).  Arms v. West, 12 Vet. 
App. 188, 196 (1999).  

In the third step, (unlike non-combat-related claims) service 
connection is to be awarded unless it is determined that 
service connection is rebutted by 'clear and convincing 
evidence to the contrary' (i.e., more than a preponderance of 
the evidence).  It is only in this last third step that there 
may be a weighing of the contrary evidence.  Even in this 
third step, the absence of an official notation of diagnosis 
or treatment in a particular service medical record may not 
be used to rebut by "clear and convincing evidence" at the 
merits-adjudication stage.  Rather, only an affirmative 
finding (including silence where a record purports to report 
on the existence of a particular condition or problem area) 
may be used as part of the clear and convincing evidence 
necessary for rebuttal.  Arms v. West, 12 Vet. App. 188, 197 
(1999).   

Accordingly, the issue of whether the claim for service 
connection for tinnitus is well grounded is remanded for 
application of the above analysis. 

With respect to the claim for a total rating, a July 1, 1998 
RO letter to the veteran reflects that he was a participant 
in vocational rehabilitation training at "Teche Area 
Technical Institute" but had been suspended due to 
unsatisfactory progress.  The veteran's vocational 
rehabilitation folder is not on file for appellate review.  
However, it should be obtained and associated with the record 
prior to appellate review.  

Also in July 1998, the veteran submitted a copy of a 
September 1995 decision of an Administrative Law Judge of the 
State of Louisiana Appeals Tribunal for the Office of 
Employment Security which indicates that at least in part due 
to psychiatric disability the veteran had left his last 
employment.  Copies of the complete record, including any 
medical records, of this matter should be obtained.  Also, it 
should be clarified whether the veteran has ever filed a 
claim for Social Security disability benefits and, if so, 
copies of those records, including supporting medical 
records, should be obtained.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers, who have 
furnished recent treatment for his 
service-connected PTSD, hypertension, and 
bilateral hearing loss (and if the claim 
is determined to be well grounded, his 
claimed tinnitus).  He should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source he identifies so that the RO can 
request them.  Copies of the medical 
records from all sources he identifies, 
(not already in the claims folder), 
should be requested.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1998).  

The veteran should be contacted and 
requested to submit such evidence 
concerning the veteran's court 
appearances for criminal violations or 
violation of court orders, or both, as he 
feels is appropriate.  

2.  Whether or not the veteran responds 
to the above, or if the above noted 
records can not otherwise be obtained, 
the RO should obtain all VAOPT records of 
the veteran since 1996.  All records 
obtained should be associated with the 
claims folder.  

3.  The veteran should be contacted and 
requested to state whether he has ever 
applied to the Social Security 
Administration (SSA) for disability 
benefits.  If he has, the RO should 
request the SSA to furnish a copy of any 
administrative decision granting the 
veteran disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be associated with the veteran's 
claims folder.  

The veteran should also be requested to 
take the appropriate steps to allow the 
RO to obtain all records pertaining to 
the September 1995 decision of an 
Administrative Law Judge of the State of 
Louisiana Appeals Tribunal for the Office 
of Employment Security ([redacted]).  

4.  The veteran should be afforded a VA 
social and industrial survey to determine 
both his level of educational attainment 
and to obtain all information possible 
concerning all types, places and periods 
of past employment, including the lengths 
of each such employment and reason(s) for 
termination thereof.  All pertinent leads 
should be followed up.  

5.  The veteran's Vocational 
Rehabilitation folder should be obtained 
and associated with the claims folder.  

6.  The veteran should be afforded 
comprehensive VA psychiatric, peripheral 
vascular, and audiometric examinations 
for rating purposes.  

With respect to the peripheral vascular 
examination, both diastolic and systolic 
readings should be taken and it should be 
noted whether the veteran takes 
medication for hypertension.  

With respect to the audiometric 
examination, that testing must be 
conducted without the use of hearing 
aids.  

With respect to the psychiatric 
examination, all necessary tests, 
including psychological testing if deemed 
necessary, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The report of examination should 
specifically describe the level of 
impairment of the veteran's social and 
industrial adaptability, caused by his 
service-connected psychiatric disorder.  

In addition, the examiner should assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents.  The report 
should contain complete and detailed 
rationale for all opinions expressed.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
is also requested to evaluate and 
describe in detail the effect the 
veteran's service-connected psychiatric 
disorder may have on his industrial 
capability.  The examiner should review 
the veteran's entire medical history, 
prior to offering an assessment of 
industrial and social impairment directly 
due to psychiatric disability.  

The examiner should render an opinion 
whether the service-connected psychiatric 
disorder prevents employment.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  In 
adjudicating the issues of an increased 
rating for service-connected hypertension 
and bilateral hearing loss, the RO should 
consider the claims pursuant to the new 
and old rating schedule criteria with 
consideration of Karnas supra.  

The RO should readjudicate the issue of 
whether the claim for service connection 
for tinnitus is well grounded in 
accordance with the legal analysis set 
forth above.  

If any of the determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished an SSOC in accordance with 38 
U.S.C.A. § 7105 (West 1991) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, including the revised VA 
General Rating Formula for hypertension 
and bilateral hearing loss.  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded the opportunity to respond 
thereto, at their option.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record and to 
accord the veteran due process of law.  No action is required 
of the veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


